*560Supplemental Opinion on Rehearing.
Thursday, October 28, 1897.

Overruled.

Granger, J.
6 In an application for a re-hearing, it is urged that the opinion, wherein it states the effect of the order of assessment when a suit is brought to enforce payment, is not in harmony with the rule stated in Schoonover v. Hinckley, 48 Iowa, 82, and Stewart v. Lay, 45 Iowa, 604. In view of the language used, the claim is not without support. We understand the rule to be, as to the appointment of a receiver and the making of such an assessment, that all matters that necessarily inhere in the orders by which such results are attained, — that is, matters to 'be considered and determined in making the orders, — are adjudicated and conclusively settled, except in so far as they be changed by vacation or modification in the receivership proceeding upon application of parties interested, whether stockholders or others. It is definitely settled, in Stewart v. Lay, supra, that none of these matters can be set up in an action brought by the receiver under direction of the court. It is urged to us that one of the district courts of the state has held, — following the opinion in this case, — that in an action on such an assessment the amount of recovery cannot be controverted. Such a holding is correct. It was one of the matters considered and determined in making the order of assessment, and, if erroneous, the error must be cured in the same proceeding. With the opinion thus modified, we are content with its conclusion, and the petition for a re-hearing is overruled.